


116 S3810 IS: National Institutes of Health Director Protection Act
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 3810
IN THE SENATE OF THE UNITED STATES

May 21, 2020
Mrs. Feinstein (for Mr. Markey (for himself and Mrs. Feinstein)) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To provide that any termination of a director of a national research institute or national center of the National Institutes of Health be on the basis of malfeasance, neglect of office, or incapacity only.


1.Short titleThis Act may be cited as the National Institutes of Health Director Protection Act. 2.Removal of directors of the national research institute or national center of the NIHSection 405(a)(2)(E) of the Public Health Service Act (42 U.S.C. 284(a)(2)(E)) is amended—
(1)in the heading of subparagraph (E), by striking Rule of construction and inserting Termination for cause; and (2)by inserting , except that any such termination may be made only on the basis of malfeasance by, neglect of office by, or incapacity of the director before the period.

